647 So.2d 298 (1994)
In re the Marriage of Olympia R. ZANARDI, Petitioner,
v.
Mario ZANARDI, et al., Respondents.
No. 94-2480.
District Court of Appeal of Florida, Third District.
December 14, 1994.
Geiger, Kasdin, Heller & Kuperstein, and Bruce Alan Weil, Miami, for petitioner.
Jason Berkman, and Joseph M. Goldstein, Miami, for respondents.
Before HUBBART, JORGENSON and GERSTEN, JJ.
PER CURIAM.
Petitioner, Olympia R. Zanardi, petitions this court for a writ of certiorari to review an order denying her motion to copy computer diskettes, on the basis of attorney-client privilege. We grant the petition.
The petitioner claims, and we agree, that she is entitled to have the trial court conduct an in camera inspection of the diskettes in order for the trial court to determine whether the assertion of the privilege is valid. See Paskoski v. Johnson, 626 So.2d 338 (Fla. 4th DCA 1993); Allstate Ins. Co. v. Walker, 583 So.2d 356 (Fla. 4th DCA 1991); Austin v. Barnett Bank of South Florida, N.A., 472 So.2d 830 (Fla. 4th DCA 1985); Eastern Air Lines, Inc. v. Gellert, 431 So.2d 329 (Fla. 3d DCA 1983).
*299 Accordingly, we grant the petition for certiorari, quash the order below, and direct the trial court to conduct an in camera inspection of the information contained in the computer diskettes.
Certiorari granted; order quashed with directions.